Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered January 26, 1995, which granted plaintiff’s motion to amend her notice of claim and complaint, and denied defendant’s cross motion to dismiss the action, and order, same court and Justice, entered on or about May 8, 1995, which, to the extent appealable, denied defendant’s motion for leave to renew, unanimously affirmed, without costs.
The IAS Court did not improvidently exercise its discretion in granting plaintiff’s motion to amend her notice of claim and complaint since the location of the accident site was sufficiently identified at the General Municipal Law § 50-h hearing, which took place approximately five months after plaintiff’s accident occurred. Although plaintiff inadvertently transposed the digits of the address in question, plaintiff specified the cross streets, supplied photographs of the scene, described the area, which included a housing project, and otherwise identified the correct location. Since defendant did not explain why it had failed to *326produce sufficient evidence that it had conducted an extensive investigation of the wrong site in its original motion papers, the court properly denied defendant’s motion for leave to renew (Foley v Roche, 68 AD2d 558). Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.